Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Remarks
Applicant's amendment filed on 05/06/2021 has been entered.  Claims 1 and 10 have been amended.  Claims 3 and 12 have been cancelled.  No claims have been added.  Claims 1-2, 4-11, and 13-20 are still pending in this application, with claims 1, 10, and 15 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein the material disposed within the housing is convertible from a solid to a liquid through application of heat.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH DUC  PHAM/
Examiner, Art Unit 3792

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792